III113th CONGRESS2d SessionS. RES. 351IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Enzi (for himself and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONRequiring that legislation considered by the Senate be confined to a single issue.1.Single-issue
			 requirement(a)Point of
			 orderIt shall not be in
			 order in the Senate to consider a bill or resolution that is not confined
			 to a
			 single subject.(b)Supermajority
			 waiver and appeals(1)WaiverThis
			 section may be waived or suspended in the Senate only by the affirmative
			 vote
			 of two-thirds of the Members, duly chosen and sworn.(2)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of
			 this
			 section shall be limited to 30 minutes, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint
			 resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly
			 chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair
			 on a
			 point of order raised under this section.